206 Md. 635 (1954)
109 A.2d 919
TYLER
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 17, October Term, 1954.]
Court of Appeals of Maryland.
Decided December 29, 1954.
*636 Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HAMMOND, J., delivered the opinion of the Court.
This is a petition for leave to appeal from a denial of a writ of habeas corpus by Judge Carter of the Supreme Bench of Baltimore.
The appellant was indicted in 1952 on several charges of forgery and larceny. On February 7, 1952, upon a plea of guilty, he was sentenced to ten years in the penitentiary. This sentence was suspended and he was placed on probation for five years on condition that he make restitution. On January 7, 1954, petitioner again found himself facing numerous indictments for forgeries and attempted false pretenses, and this time, he pleaded not guilty. He was convicted of attempted false pretenses and uttering a forged instrument and sentenced to nine months in the Baltimore City jail. On January 15, 1954, Judge Moser struck out the 1952 probation and reimposed the sentence which had been originally given.
In his application, petitioner bases his right to relief upon the following contentions: that he had no trial; that he was not confronted with witnesses "(not even a police officer)"; that he pleaded not guilty, when arraigned on January 31, 1952, and was sentenced February 7, 1952 without a trial, despite his plea of not guilty.
Petitioner's allegation that he was sentenced without a trial does not survive investigation. The records of the Criminal Court of Baltimore show that he was represented by counsel and that upon arraignment he pleaded not guilty, but that this plea was changed to guilty in open court at his trial on February 7, 1952. There is nothing to indicate that he complained to the court or, indeed, that he did not acquiesce in his counsel's statement to the court that the plea was guilty. Under the circumstances, the point could not be raised even on direct appeal to this Court where the scope of review *637 is far wider than on habeas corpus. Therefore, clearly, it is not reviewable on habeas corpus. Cumberland v. Warden, 205 Md. 646; Adkins v. Warden, 196 Md. 652.
An allegation that an accused was not confronted by witnesses against him will not be grounds for granting a writ of habeas corpus; this goes only to the regularity of the proceedings and not to the jurisdiction of the court. Hickman v. Warden, 203 Md. 668; Bowen v. Warden, 202 Md. 646; Sykes v. Warden, 201 Md. 662. In any event, where a defendant pleads guilty, as in this case, it is not incumbent upon the State to produce witnesses or offer other evidence of the accused's guilt. Lockman v. Warden, 203 Md. 657; Cumberland v. Warden, 205 Md. 646.
Application denied, with costs.